Citation Nr: 1515044	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  10-04 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for heart disease to include as secondary to herbicide exposure.

2.  Entitlement to service connection for skin disease to include as secondary to herbicide exposure.

3.  Entitlement to service connection for obstructive sleep apnea to include as secondary to herbicide exposure.

4.  Entitlement to service connection for hypertension to include as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Heard & Smith, L.L.P., Attorneys at Law


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to November 1964.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  During the appeal, the Veteran replaced the service organization representing him with a new appointment of representation in favor of a private law firm.  See VA Form 21-22a (July 2014).

In August 2014, the Veteran testified along with his spouse before the undersigned Veterans Law Judge at a videoconference hearing with the assistance of a private attorney.  A hearing transcript is associated with the record.

In addition to the paper claims file, there is a VA electronic claims file associated with the Veteran's claims that includes the August 2014 hearing transcript.  Both the VA paper and electronic files have been reviewed in this matter.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.

The record has raised the issue of entitlement to service connection a foot disability secondary to ischemic heart disease.  See Spouse's Statement (December 2010).  This matter is REFERRED to the AOJ for appropriate action.

REMAND

The Veteran avers that service connection is warranted for heart disease, skin disease, sleep apnea, and hypertension as due to herbicide exposure in Vietnam.  It is noted that the AOJ denied his claims as evidence showing that he set foot on land in the Republic of Vietnam during the Vietnam War Era or that he was exposed to an herbicide agent (to include Agent Orange) during service in Thailand had not been presented.

In April 2014, the AOJ received from the Veteran a notarized lay statement from H.T.H dated April 2010, indicating routes of planes with military personnel to Southeast Asia.  See VA Form 21-4138 (April 2014).  A handwritten note affixed to the Veteran's correspondence reflects as follows:  "Evidence Reviewed.  Does not change decision."

The Veteran testified in August 2014 that he had a 5 hour layover in Vietnam (confined to base) in December 1963 when returning to the United States, San Francisco.  Transcript at 3, 26.  He further testified that he was exposed to herbicides while stationed at Camp Friendship from December 1962 to December 1963, which was adjacent to the Korat Royal Thai Air Force Base.  Transcript at 3.

On review of the evidence of record, the Board finds that remand is necessary to ensure due process of law and compliance with VA's duty to assist requirements.

Specifically, a review of the record reflects that H.T.H.'s lay statement was not included in the most recent Supplemental Statement of the Case (SSOC) although it appears that the AOJ had considered this evidence subsequent to the issuance of that SSOC based on the note affixed to the Veteran's evidentiary submission.  Under 38 U.S.C.A. § 19.31(b)(1) (2014), issuance of an SSOC is required if the AOJ received additional pertinent evidence after a statement of the case or SSOC has been issued.  Thus, as the evidence submitted is pertinent, the AOJ must prepare an SSOC that reflects consideration of the evidence.

Additionally, the record shows that the Veteran reported perimeter duty while stationed in Korat.  VA has developed specific evidentiary procedures to verify whether a veteran was exposed to herbicides in locations other than Vietnam.  VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q) was adopted for application when a veteran alleges exposure to herbicides in Thailand.  It directs, in pertinent part, that if a veteran served in the U.S. Air Force during the Vietnam Era at one of the specified Royal Thai Air Force Bases (RTAFBs), to include bases at U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang, anytime between February 28, 1961 and May 7, 1975, as an Air Force security policeman, a security patrol dog handler, a member of the security police squadron, or in a capacity that otherwise placed him near the air base perimeter as shown by the evidence of daily work duties, performance evaluation reports, or other credible evidence, then herbicide exposure is to be conceded.  Id.  If herbicide exposure cannot be conceded based upon the above described facts, a copy of the Compensation and Pension (C&P) Service's "Memorandum for the Record" is to be placed in the Veteran's claims file and the Veteran is to be asked for the approximate dates, location, and nature of the alleged herbicide exposure.  If the Veteran fails to furnish the requested information, the claim will be referred to the U.S. Army and Joint Services Records Research Center (JSRRC) coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.

If the Veteran furnishes the requested information within 30 days, the information is to be reviewed along with the other evidence of record (including the "Memorandum for the Record") and a determination is to be made whether herbicide exposure can be established.  If such exposure cannot be established and the Veteran has not provided sufficient information to permit a search by the JSRRC, the claim will be referred to the JSRRC coordinator to make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The claim may then be decided based on the evidence of record.  Id.

However, if herbicide exposure cannot otherwise be established and the Veteran has provided sufficient information to permit a search by the JSRRC, a request for verification of herbicide exposure is to be sent to the JSRRC.  Id.

Here, although the Veteran served in the US Army, not the US Air Force, the Board believes that under the circumstances of this case the AOJ should undertake appropriate action to corroborate the Veteran's report of perimeter duty and exposure to herbicides while stationed at Camp Friendship in accordance with the Memorandum reference above, to include making a request for verification of herbicide exposure from the U.S. Army and Joint Services Records Research Center (JSRRC).  The AOJ should further consider the Veteran's report of having set foot in Vietnam during his return trip to the United States.

Lastly, while the Veteran has a Social Security Administration (SSA) disability award, the records associated with this matter have not been obtained.  The AOJ on remand should request these records and associated them with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  All service personnel records should be obtained and associated with the record.

2.  With regard to ascertaining the Veteran's allege exposure to herbicides, the AOJ should undertake development in accordance with VA's Adjudication Procedure Manual Rewrite, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 10(q).  The AOJ should request from the JSRRC verification of herbicide exposure if the Veteran provides sufficient information to permit a search by JSRRC, or the JSRRC coordinator should make a formal finding that sufficient information required to verify herbicide exposure does not exist.  The AOJ should consider the Veteran's report that he set foot on land in Vietnam when returning to the United States, and develop as appropriate.

3.  The Veteran through his spouse alleges that his heart disease and sleep apnea are secondary to "nitrogen" exposure while in service.  See Notice of Disagreement (November 2008).  The AOJ should develop this matter as appropriate, to include obtaining any medical opinions deemed necessary.

4.  The AOJ should obtain all records associated with Veteran's SSA disability claim.

5.  The AOJ should also undertake any other development it determines to be warranted.

6.  Then, the AOJ should readjudicate the issues on appeal with consideration of all the evidence added to the record to include the lay statement from H.T.H. dated in April 2010.  The AOJ should consider all theories of entitlement to include entitlement based on herbicide and nitrogen exposure.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be issued to the Veteran and his attorney.  The requisite period of time for a response should be afforded. Thereafter, the case should be returned to the Board for further appellate action, if otherwise in order.

By this remand the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




